Title: To Benjamin Franklin from John Adams, 23 August 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam Aug. 23. 1781
I am desired to inclose, the within Copies, to your Excellency: although I doubt not you have received the original, and although I know not what may be in your Power to do, for the Relief of Messrs Cursen and Governeur.
Their pretended Offence is Sending warlike Stores to America, although the London Papers Say, it was corresponding with me. I never received a Line from either of those Gentlemen, nor ever wrote to them more than a Line Sometime last fall, to request them to Send Some Letters and Gazettes to Congress. I have lately looked over those Letters, and find nothing in them of Consequence, excepting Strong Warnings to our Countrymen not to expect Peace, and Some free Strictures on the Conduct of Sir J. York towards this Republick, for which Reasons, the British Ministry will take Care not to publish them. I have the Honour &c
Dr Franklin
